Citation Nr: 0818318	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleeplessness as 
secondary to service-connected chronic generalized 
osteoarthritis of the hand, elbows and lumbosacral region.

2.  Entitlement to service connection for senile cataracts 
and refractive error (claimed as blurred vision) as secondary 
to service-connected chronic generalized osteoarthritis of 
the hand, elbows and lumbosacral region.
 
3.  Entitlement to service connection for neurogenic bladder 
as secondary to service-connected chronic generalized 
osteoarthritis of the hand, elbows and lumbosacral region.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected chronic generalized 
osteoarthritis of the hand, elbows and lumbosacral region.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In a January 2004 rating decision, the RO, 
inter alia, continued a 10 percent disability rating for 
chronic generalized osteoarthritis of the hand, elbows and 
lumbosacral region and in an October 2005 rating decision, 
issued in November 2005, the RO denied service connection for 
senile cataracts and refractive error, claimed as blurred 
vision, neurogenic bladder and sleeplessness.  

The veteran was initially scheduled for a hearing at the RO 
in November 2004.  Upon his request, his hearing was 
rescheduled to be held in February 2005 and again for April 
2005.  In a statement dated on April 12, 2005, the veteran's 
representative indicated that the veteran wished to cancel 
his hearing.  His request for an RO hearing is considered 
withdrawn. 

In May 2008, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).

The issue of entitlement to a disability rating in excess of 
10 percent for chronic generalized osteoarthritis of the 
hand, elbows and lumbosacral region is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's sleeplessness is a result of, or proximately due 
to, a service-connected disability.

2.  There is no competent medical evidence showing the 
veteran's senile cataracts and refractive error (claimed as 
blurred vision) is a result of, or proximately due to, a 
service-connected disability and the refractive error is not 
a disease or injury under the meaning of applicable law and 
regulations for VA purposes.

3.  There is no competent medical evidence showing the 
veteran has a neurogenic bladder as a result of, or 
proximately due to, a service-connected disability.


CONCLUSION OF LAW

1.  Claimed sleeplessness is not proximately due to, or 
aggravated, by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).

2. Senile cataracts and refractive error (claimed as blurred 
vision) are not proximately due to, or aggravated, by a 
service-connected disability and the veteran's refractive 
error is not a disease or injury under the meaning of 
applicable law and regulations for VA purposes.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a), 4.9 (2007). 

3.  Claimed neurogenic bladder is not proximately due to, or 
aggravated, by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in July 2005 that fully addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court)held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice was 
not provided until November 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in August and 
September 2005 and October 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondary service connection

The veteran has been service-connected for generalized 
osteoarthritis of the hand, elbows and lumbosacral area since 
December 1983.  He now contends that he has sleeplessness, 
senile cataracts and refractive error and neurogenic bladder 
that are all proximately caused by his service-connected 
generalized osteoarthritis of the hand, elbows and 
lumbosacral area.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

Service connection - sleeplessness as secondary to chronic 
generalized osteoarthritis of the hand, elbows and 
lumbosacral region

There are no VA medical records which reflect that the 
veteran suffers from sleeplessness.  In fact, before his 
cervical spine surgery in March 2005, the veteran indicated 
that he did not have insomnia.  

A September 2005 VA mental disorders examination report 
reflects that the veteran had no sleep impairment.  The 
examiner concluded that the veteran had no psychiatric 
condition, symptom or complaint and that the veteran had no 
neuropsychiatric condition that could be considered due to, 
caused by or secondary to his service-connected generalized 
osteoarthritis of the hand, elbows and lumbosacral region.

There is no competent medical evidence to show that the 
veteran has sleeplessness.  Without medical evidence that 
proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for sleeplessness as secondary to the veteran's 
generalized osteoarthritis of the hand, elbows and 
lumbosacral region, and the service-connection claim is 
denied.  

Service connection - senile cataracts and refractive error 
(claimed as blurred vision) as secondary to chronic 
generalized osteoarthritis of the hand, elbows and 
lumbosacral region

A September 2005 VA eye examination shows that the veteran 
complained of occasional blurry vision.  He denied ocular 
pain.  The diagnosis was refractive error and senile 
cataracts.  No diabetic retinopathy was observed.  The 
examiner concluded that the loss of vision is caused by or a 
result of his refractive error and senile cataracts, and was 
not caused by or a result of diabetes mellitus, Type II.  The 
examiner opined that the veteran's loss of vision, including 
cataracts, was not caused by or a result of, or secondary to 
service-connected generalized osteoarthritis of the hand, 
elbows and lumbosacral region, and that there was no 
anatomical, pathophysiological or any type of relationship 
between the veteran's loss of vision and service-connected 
arthritis.  

VA regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was the 
subject of aggravation by a superimposed disease or injury 
which created additional disability.  38 C.F.R. §§ 3.303(c), 
4.9.  If, during an individual's military service, 
superimposed disease or injury does occur, service-connection 
may indeed be warranted for the resultant disability.  See 
VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 
45,711) (Oct. 30, 1990) (service connection may not be 
granted for defects of congenital, developmental, or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).  This is not the case in the present 
situation.

There is no competent medical evidence to show that the 
veteran's senile cataracts or refractive error are due to his 
generalized osteoarthritis of the hand, elbows and 
lumbosacral region.  As noted, the September 2005 VA examiner 
concluded that the loss of vision is caused by or a result of 
his refractive error and senile cataracts and that the 
veteran's loss of vision, including cataracts, was not caused 
by or a result of, or secondary to service-connected 
generalized osteoarthritis of the hand, elbows and 
lumbosacral region, and that there was no anatomical, 
pathophysiological or any type of relationship between the 
veteran's loss of vision and service-connected arthritis.  
Thus, the preponderance of the medical evidence is against 
service connection for sleeplessness as secondary to the 
veteran's generalized osteoarthritis of the hand, elbows and 
lumbosacral region, and the service connection claim is 
denied.  




Service connection - neurogenic bladder as secondary to 
chronic generalized osteoarthritis of the hand, elbows and 
lumbosacral region

There are no VA medical records that reflect a diagnosis of a 
neurogenic bladder.  A March 2005 VA medical record 
describing the veteran's condition following surgery on his 
cervical spine reflects the examiner's observation that there 
was no sign of a neurogenic bladder.  An August 2005 VA 
genitourinary examination report shows the veteran's 
frequency of three times at night, and no true incontinence, 
only urgency.  He had no urinary tract infections and no 
residuals of genitourinary disease.  No catheterization was 
needed.  The examiner concluded that there was no evidence of 
a neurogenic bladder, that the veteran had erectile 
dysfunction that was vascular in origin, most likely than not 
secondary to hypertension and diabetes, and a right 
hydrocele.  

There is no competent medical evidence to show that the 
veteran has a diagnosis of a neurogenic bladder.  Without 
medical evidence that proves the existence of a current 
disability, the nexus requirement has not been met.  
Grottveit, supra.  Thus, the preponderance of the medical 
evidence is against service connection for a neurogenic 
bladder as secondary to the veteran's generalized 
osteoarthritis of the hand, elbows and lumbosacral region, 
and the service-connection claim is denied.  

The veteran has claimed that these conditions are each 
related to his service-connected generalized osteoarthritis 
of the hand, elbows and lumbosacral region.  In terms of the 
veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against each of these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for sleeplessness as secondary to service-
connected chronic generalized osteoarthritis of the hand, 
elbows and lumbosacral region is denied.

Service connection for senile cataracts and refractive error 
(claimed as blurred vision) as secondary to service-connected 
chronic generalized osteoarthritis of the hand, elbows and 
lumbosacral region is denied.
 
Service connection for neurogenic bladder as secondary to 
service-connected chronic generalized osteoarthritis of the 
hand, elbows and lumbosacral region is denied.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 21 Vet. App. 505 (2007).  On remand, the 
veteran should be provided with this notification.

The duty to assist includes obtaining medical records or an 
examination and a medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  It appears from the record that the veteran has 
been receiving ongoing treatment for his service-connected 
generalized osteoarthritis and arthritis of the cervical 
spine.   On remand, the AOJ should attempt to obtain any 
missing medical records reflecting treatment for the 
veteran's arthritis.

The veteran is service-connected for generalized 
osteoarthritis of the hand, elbows and lumbosacral area under 
Diagnostic Code 5003, which provides that degenerative 
arthritis that is established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
Board notes that, in October 2003, the veteran was diagnosed 
with osteoarthritis of the cervical spine.  In January 2004, 
the veteran was diagnosed with degenerative changes of the 
cervical spine and in March 2005, the veteran had a cervical 
anterior discectomy and fusion.  

In the interest of fulfilling VA's duty to assist, after the 
receipt of medical records, the veteran should be scheduled 
for an examination to ascertain the current nature and 
severity of the veteran's osteoarthritis, to include whether 
he his generalized osteoarthritis includes his cervical spine 
or if the arthritis in his cervical spine is separate and 
distinct from his generalized osteoarthritis.  The examiner 
should clearly state whether the veteran's service-connected 
osteoarthritis causes compensable limitation of motion of any 
of the joints effected.  In addition, the examiner should 
indicate whether there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, to 
include with occasional incapacitating exacerbations, and 
whether the veteran's cervical spine arthritis was part of 
this analysis.  The examination report should include an 
evaluation of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, and weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2007), 
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Hart v. Mansfield, 21 Vet. App. 
505 (2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  Accordingly, consideration should be 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found, for the relevant appeals period. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) the 
criteria of Diagnostic Code 5003, 
pertaining to his osteoarthritis, (3) 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
arthritis since August 2002, one year 
before he filed his claim for an increase 
in disability rating.  The VA should 
attempt to obtain records from each 
health care provider he identifies and 
indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service-connected 
osteoarthritis.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done, to include 
range of motion measurements of all 
joints affected by his generalized 
osteoarthritis.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner is to assess the 
nature and severity of the veteran's 
generalized osteoarthritis in accordance 
with the latest AMIE worksheet for rating 
arthritis.  All indicated tests and 
studies, to include range of motion and 
X-rays, should be undertaken.  
In addition, the examiner should provide 
an opinion as to (1) whether the 
veteran's generalized osteoarthritis 
includes his cervical spine or if the 
arthritis in his cervical spine is 
separate and distinct from his service-
connected generalized osteoarthritis, (2) 
whether the veteran's service-connected 
osteoarthritis causes compensable 
limitation of motion of any of the joints 
effected, (3) whether there is X-ray 
evidence of involvement of 2 or more 
major joints or 2 or more minor joint 
groups, to include with occasional 
incapacitating exacerbations, and (4) 
whether the veteran's cervical spine 
arthritis was part of this analysis and 
why or why not.  

The examination report should include an 
evaluation of functional loss due to pain 
and weakness causing additional 
disability reflected on range of motion 
measurements, and weakened movement, 
excess fatigability and incoordination.  
To the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

4.  Following completion of the above, 
the AOJ should readjudicate the 
appellant's claim.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case, reflecting consideration of any new 
evidence and all pertinent laws and 
regulations.  A reasonable opportunity to 
respond should be afforded before the 
case is returned to the Board for further 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


